On Motion of Mr. Rutledge Sollicitor for the Defendant and with the Consent of Mr. Moultrie Sollicitor for the Complainants in this Cause It is Ordered that the Plea and Demurrer in this Cause ordered to be this Day argued do stand over till a further Day.
John Troup Register in Chancery
Present, His Excellency, the Governor; His Honor, the Lieutenant Governor; Othniel Beale, John Guerard, Charles Shinner, Daniel Blake, Henry Middleton, Egerton Leigh, John Drayton, Esquires for executing the Office of Chancellor. William Burrows Esq. Master.